DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 have been cancelled.  Claims 19-33 are under consideration.

Specification
When an application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.  See MPEP 2422.03(I).  Paragraph [0003] of the specification does not contain all of the requisite information.

Drawings
The replacement drawing for Figure 5A and Figure 5B were received on 12/11/2020.  These drawings are acceptable.


	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19, 24-27, and 32-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 19 and 27 are directed to methods of administering a modified FGF-1 polypeptide having at least 80% amino acid sequence identity to wild-type human FGF-1 having SEQ ID NO: 1, the serine at an amino acid position of the modified FGF-1 polypeptide corresponding to amino acid position 116 of SEQ ID NO: 1 being substituted by an amino acid that increases the modified FGF-1 polypeptide's binding affinity for heparin relative to the binding affinity of SEQ ID NO: 1 to heparin.  Claims 24 and 32 specify that the amino acid that increases the modified FGF-1 polypeptide's binding affinity for heparin is arginine.  
Wong et al. (of record) discloses the sequences for human and bovine FGF-1 polypeptides.  See at least Figure 1.  Bovine FGF-1 has an arginine corresponding to position 116 as required by instant claims 19 and 27.  (See amino acid position 130.)   The bovine FGF-1 
Page 25808 (right column, last paragraph) and Figure 6 of Wong et al. disclose that bovine FGF-1 does not have increased binding affinity for heparin relative to SEQ ID NO: 1. This is evidence that an arginine at amino acid position 116 rather than a serine in the FGF-1 of SEQ ID NO: 1 is not sufficient to provide increased binding affinity to heparin in modified FGF-1 polypeptides having at least 80% amino acid sequence identity to SEQ ID NO: 1.  Wong et al. provides reason to double that a lysine at amino acid position 116 rather than a serine in the FGF-1 of SEQ ID NO: 1 is sufficient to provide increased binding affinity to heparin in modified FGF-1 polypeptides having at least 80% amino acid sequence identity to SEQ ID NO: 1.
While SEQ ID NOS: 2 and 3 have been shown to have increased binding affinity to heparin (see Table 1), the specification does not disclose a structure function correlation relationship commensurate in scope to the claims.  It is unknown what amino acids must be retained or what amino acid substitutions could be made in polypeptides having 80% amino acid sequence identity to SEQ ID NO: 1 that when combined with the substitution S116R or S116K will result in a modified FGF-1 polypeptide having increased binding affinity to heparin as recited in the claim.  Furthermore, the sequence identity limitations are not limited to amino acid substitutions.  Amino acid deletions and additions are also encompassed.  The claims include mutations within the heparin binding domain and amino acid substitutions/mutations that do not conserve the protein’s tertiary structure.  The specification does not adequately describe all modified FGF-1 polypeptides embraced by the claims that could be used in the claimed methods.


s 19, 24-27, and 32-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of administering SEQ ID NOS: 2 and 3 as set forth below, does not reasonably provide enablement for all modified FGF-1 polypeptides and methods embraced by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Again, page 25808 (right column, last paragraph) and Figure 6 of Wong et al. disclose that bovine FGF-1 does not have increased binding affinity for heparin relative to SEQ ID NO: 1. This is evidence that an arginine at amino acid position 116 rather than a serine of FGF-1 alone is not sufficient to provide increased binding affinity to heparin in modified FGF-1 polypeptides having at least 80% amino acid sequence identity to SEQ ID NO: 1.  This is in conflict with the recitation in claim 1 that “the amino acid that increases the modified FGF-1 polypeptide’s binding affinity for heparin is arginine” at position 116 of SEQ ID NO: 1.
The specification does not enable any modified FGF-1 polypeptides having at least 80% amino acid sequence identity to the FGF-1 of SEQ ID NO: 1 that have increased binding affinity for heparin other than SEQ ID NOS: 2 and 3.  It would constitute undue experimentation to determine those modified polypeptides meeting the functional limitations of the claims in the absence of direction or guidance.  The specification and claims imply that substitution of arginine or serine at amino acid position 116 is sufficient but this is not true.  SEQ ID NOS: 2 and 3 are not predictive for other modified FGF-1 polypeptides within the scope of the claims.
Again, the sequence identity limitations are not limited to amino acid substitutions.  Amino acid deletions and additions are also encompassed.  The claims include mutations within 
In addition to the lack of enablement for all modified FGF-1 polypeptides that could be administered, all methods encompassed by the claims are not enabled.  Claim 19 is directed to a method of treating a physiological condition associated with insufficient blood flow by administering to a subject in need thereof a composition comprising a therapeutically effective amount of the modified FGF-1 polypeptide.  Claim 19 does not require any particular therapeutic effect.  Claim 27 is directed to a method of treating a wound by administering to a human subject having a wound a composition comprising a therapeutically effective amount of the modified FGF-1.  Claim 27 does not require any particular therapeutic effect.
The specification defines a “therapeutically effective amount” as an amount effective to achieve a desired therapeutic benefit, such as an amount effective to prevent, alleviate, ameliorate, or treat the underlying causes and/or symptoms of the physiological condition being treated.  A therapeutically effective amount is disclosed as including an amount effective to increase blood flow, stimulate angiogenesis, and/or vascularization within or to a particular tissue or region of the body of a treatment subject.  A therapeutically effective amount is disclosed as including an amount effective to improve the quality and/or rate of healing or repair of a damaged tissue or wound.  When the pharmaceutical composition is administered to cardiac tissue, a therapeutically effective amount is disclosed as including an amount effective to reduce clinical symptoms of peripheral artery disease, such as reduction in angina, breathlessness, leg swelling, heart or respiratory rates, edema, fatigue, or weakness, or to reduce the risk of a myocardial infarction. 

The breadth of the claims is not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 22-23, 25-27, 30-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Blaber et al. (U.S. Patent Application Publication 2010/0298220) in view of  Shireman et al. (of record).
Blaber et al. (U.S. Patent Application Publication 2010/0298220) teaches that mutant FGF-1 polypeptides having 90% identity to wild-type human FGF-1 of SEQ ID NO: 1 can be used to treat ischemic conditions such as coronary artery disease or peripheral vascular disease 
Shireman et al. discloses a mutated human FGF-1 protein designated S130K (see at least abstract) and further teaches that heparin enhances the proliferation induced by the S130K mutant.  Shireman’s substitution of lysine for serine at amino acid position 130 corresponds to amino acid position 116 in the instant claims.  Heparin facilitates the binding of FGF-1 to the FGF receptor.  Heparin is believed to form a biologically active dimer of FGF-1 that modulates the signaling through the FGF receptors. See at least abstract; page 383, left column, last complete paragraph; and Table 1.  The S130K mutant has increased binding affinity for heparin relative to the binding affinity of instant SEQ ID NO: 1 to heparin.  This intrinsic characteristic is also demonstrated by instant Table 1. 



It would have been obvious to administer the S130K human FGF-1 variant of Shireman et al. according to the methods of Blaber et al. to treat a physiological condition associated with insufficient blood flow (instant claim 19) such as peripheral artery disease (instant claim 26) or to treat a wound (instant claim 27).  Note that instant claims 22 and 30 “comprise” SEQ ID NO: 3 and permit this longer form of human FGF-1.  It would also have been obvious to administer a 140 amino acid form of human FGF-1 having the serine at amino acid position 116 mutated to lysine (K) as disclosed by Shireman et al. meeting the “consists of” SEQ ID NO: 3 language in instant claims 23 and 31.  Blaber et al. makes clear that the 140 amino acid form would have been expected to be biologically active and useful in the disclosed methods of treatment.  In addition, the “at least 80% amino acid sequence identity” limitations in instant claims 19 and 27 permit making the additional point mutations disclosed by Blaber et al.  These mutations could have been combined with the serine to lysine mutation disclosed by Shireman et al. and the resulting FGF-1 variant administered according to the methods of Blaber et al.

Claims 19-21, 24, 26-29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Blaber et al. (U.S. Patent Application Publication 2010/0298220) in view of  Shireman et al. (of record), Klingenburg et al. (of record), Wong et al. (of record), Blaber et al. (U.S. Patent Application Publication 2011/0224404), and Jonker et al. (U.S. Patent No. 9,446,097).

 Those of ordinary skill in the art at the time of the effective filing date, including inventor Blaber et al., considered that lysine and arginine were conservative amino acid substitutions that would not significantly affect properties of polypeptides when substituted for each other. 
 Blaber et al. (U.S. Patent Application Publication 2011/0224404) discloses that lysine and arginine are conservative substitutions for one another at paragraph [0053].  Note that this disclosure is with reference to proteins including FGF-1.  See at least paragraph [0012 and 0014] and Figure 2.  
Jonker et al. (U.S. Patent No. 9,446,097) claims methods of using a mutated FGF-1 having substitutions at positions K112, K113, K118, R122, or K128 (numbered as in instant SEQ ID NO: 1).  Jonker et al. discloses that lysine and arginine are conservative substitutions for one another.  See column 9, lines 40-44.
Wong et al. discloses the sequence for the wild-type human and bovine FGF-1 polypeptides.  See Figure 1.  The reference does not disclose the modification S116R.  It is noted that this position in the human FGF-1 sequence of Figure 1 is numbered as amino acid position 130. Bovine FGF-1 has arginine (R) at this position and human FGF-1 has serine (S) at this position.
Shireman et al. discloses a mutated human FGF-1 protein designated S130K (see at least abstract), and Klingenburg et al. discloses mutated human FGF-1 proteins designated S130E and S130A (see at least Figure 1A and Figure 3).  As evidenced by Wong et al., amino acid position 
Shireman et al. further teaches that heparin enhances the proliferation induced by the S130K FGF-1 mutant as compared to unmutated FGF-1.  Heparin facilitates the binding of FGF-1 to the FGF receptor.  Heparin is believed to form a biologically active dimer of FGF-1 that modulates the signaling through the FGF receptors. See at least abstract; page 383, left column, last complete paragraph; and Table 1.  Shireman et al. discusses making mutations in the major heparin-binding domain of the protein and discloses that the S130K FGF-1 mutant is a gain of function mutation.  See pages 388-389, bridging paragraph.  FGF-1 (unmutated) and the S130K FGF-1 mutant both induce endothelial cell (EC) and smooth muscle cell (SMC) proliferation in the presence of heparin, but the dose-response curve of S130K FGF-1 mutant suggests that it is more potent, inducing greater proliferation at lower concentrations of heparin as compared with FGF-1.  See page 389, left column, last full paragraph.  This would clearly suggest to one of ordinary skill in the art the S130K FGF-1 mutant has increased binding affinity for heparin.  One of ordinary skill in the art would have expected that an S130R FGF-1 mutant (having a conservative substitution) would have resulted in comparable properties to the S130K mutant of Shireman et al.  
Klingenberg et al. further discloses that mutations at S130 and K132 affect heparin binding.  See abstract.  Figure 1C, top graph, discloses binding of mutant and wild-type growth to heparin-Sepharose.  The S130E mutant exhibited virtually identical heparin affinity as the 

SEQ ID NO: 2 in the instant claims is the 140 amino acid form of wild-type human FGF-1 having arginine rather than serine at amino acid position 116.

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to substitute arginine at position 116 of human FGF-1 in place of the lysine substitution taught by Shireman et al.  Bovine and human FGF-1 are highly conserved and the bovine sequence has arginine at position 116 as taught by Wong et al.  Shireman et al. and Klingenburg et al. make clear that various S116 mutants retain activity including when lysine is substituted at this amino acid position. Arginine is a conservative substitution for lysine as taught by Blaber et al. (U.S. Patent Application Publication 2011/0224404) and Jonker et al., and an arginine at position 116 corresponds to the naturally occurring amino acid at this position in the 
The prior art exemplifies mutating Ser-116 to several different amino acids (Ala, Glu, and Lys) and evaluating the properties of the resulting FGF-1 mutants.  The exemplification of FGF-1 mutations at position 116 in the prior art establishes the fact that Ser-116 was in fact amenable to substitution, particularly with Lys.  The Lys-116 substitution from the naturally occurring Ser amino acid was exemplified by Shireman et al. One of ordinary skill in the art would have had an expectation of producing an FGF-1 polypeptide with properties similar to the construct of Shireman et al. when interchanging Arg for Lys at this position.
 It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to substitute arginine in place of lysine at amino acid position 130 (corresponding to amino acid position 116) in the S130K FGF-1 variant of Shireman et al. resulting in a sequence comprising instant SEQ ID NO: 2.  Note that instant claims 20 and 28 “comprise” SEQ ID NO: 2 and permit the longer form of FGF-1 taught by Shireman et al.  It would also have been obvious to one of ordinary skill in the art at the time of the effective filing date to substitute arginine at amino acid position 116 of the human FGF-1 of SEQ ID NO: 1 of Blaber et al. (U.S. Patent 
The claimed methods would have been obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa